Citation Nr: 1010422	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for 
diabetes mellitus, type II (diabetes).  

2.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for a 
heart disorder.  

3.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for 
peripheral neuropathy.  

4.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for an 
eye/vision disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to October 
1970.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In April 2006, the 
Board remanded this matter for additional development and 
inquiry.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias. As required by 38 U.S.C. § 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases. Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register. Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions. On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era. As this appeal contains at least one claim that may be 
affected by these new presumptions, the Board must stay 
action on that matter and two intertwined issues in 
accordance with the Secretary's stay. Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.


The Veteran partly claims that he developed a heart disorder 
due to exposure to herbicides while serving in the Republic 
of Vietnam.  Although the Veteran served in Southeast Asia 
during the Vietnam Conflict, the record as currently 
constituted does not establishhe did not serve within the 
Republic of Vietnam itself.  .  





FINDINGS OF FACT

1.	In an unappealed November 1992 rating decision, the RO 
denied the Veteran's service connection claim for diabetes.  

2.	In an unappealed June 1994 rating decision, the RO denied 
the Veteran's claim to reopen his service connection claim 
for diabetes.  

3.	The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for 
diabetes.  

4.	In an unappealed November 1992 rating decision, the RO 
denied the Veteran's service connection claim for a heart 
disorder.    

5.	In an unappealed June 1994 rating decision, the RO denied 
the Veteran's claim to reopen his service connection claim 
for a heart disorder.    

6.	The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for a 
heart disorder.    

7.	In an unappealed June 1994 rating decision, the RO denied 
the Veteran's service connection claim for a neuropathy 
disorder.    

8.	The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for a 
neuropathy disorder.    

9.	In an unappealed June 1994 rating decision, the RO denied 
the Veteran's service connection claim for an eye/vision 
disorder.    

10.	The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for an 
eye/vision disorder.    



CONCLUSIONS OF LAW

1.	An unappealed November 1992 rating decision that denied 
the Veteran's service connection claim for diabetes is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).   

2.	An unappealed June 1994 rating decision that denied the 
Veteran's claim to reopen his service connection claim for 
diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2009).   

3.	New and material evidence has not been submitted to reopen 
the claim of service connection for diabetes.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

4.	An unappealed November 1992 rating decision that denied 
the Veteran's service connection claim for a heart disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009).   

5.	An unappealed June 1994 rating decision that denied the 
Veteran's claim to reopen his service connection claim for a 
heart disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2009).   

6.	New and material evidence has not been submitted to reopen 
the claim of service connection for a heart disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).    

7.	An unappealed June 1994 rating decision that denied the 
Veteran's service connection claim for a neuropathy disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009).   

8.	New and material evidence has not been submitted to reopen 
the claim of service connection for a neuropathy disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).     

9.	An unappealed June 1994 rating decision that denied the 
Veteran's service connection claim for an eye/vision disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009).   

10.	New and material evidence has not been submitted to 
reopen the claim of service connection for an eye/vision 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in letters dated in 
December 2001 and May 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate his claims, and of the 
elements of his claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2009); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the Veteran with complete notification 
prior to the rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In the October 2009 Supplemental Statement of 
the Case (SSOC), the RO readjudicated the claims on appeal.  
See Mayfield, 444 F.3d 1328.  Based on this background, the 
Board finds VA's untimely notice in this matter to be 
harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And, 
even though each issue on appeal is a claim to reopen a claim 
for service connection, VA provided the Veteran with VA 
compensation examinations.  See 38 C.F.R. §§ 3.156, 
3.159(c)(4)(C)(iii).  See also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. 
Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and 
finding that, "without the introduction of new and material 
evidence, VA is not required to provide a medical examination 
or opinion").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen the Claims for Service Connection

The Veteran originally claimed service connection for 
diabetes and a heart disorder in June 1992.  In an unappealed 
November 1992 rating decision, the RO denied these claims.  
These decisions became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2009).  

In January 1994, the Veteran filed original service 
connection claims for neuropathy and eye/vision disorders, 
and filed claims to reopen his claims to service connection 
for diabetes and heart disorders.  He maintained that he 
incurred each of these disorders in service as a result of 
exposure to herbicide (Agent Orange).  See 38 C.F.R. 
§§ 3.303, 3.309.  In an unappealed rating decision dated in 
June 1994, the RO denied the Veteran's claims.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.200.  

In April 2001, the Veteran attempted to reopen these service 
connection claims.  He claimed direct service connection for 
diabetes and a heart disorder, and he claimed that his 
neuropathy and vision disorders were due to his diabetes.  
See 38 C.F.R. §§ 3.303, 3.309, 3.310.  In the October 2002 
rating decision on appeal, the RO denied his claims.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  

To address the merits of the Veteran's underlying service 
connection claims here, the Board must first decide whether 
VA has obtained new and material evidence since the final 
June 1994 rating decision that denied the Veteran's original 
service connection claims for neuropathy and vision 
disorders, and his claims to reopen his service connection 
claims for diabetes and a heart disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116.  

Certain disorders, to include diabetes, arteriosclerosis, and 
diseases of the nervous system, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Board notes that, even if a Veteran is found not entitled 
to a regulatory presumption of service connection, his claim 
for service connection must still be reviewed to determine 
whether service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation).    

In general, direct service connection under 38 C.F.R. § 3.303 
will be granted where the record demonstrates (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Other disorders, moreover, may be service connected on a 
secondary basis.  Service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2009).  See also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The Board that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the claims 
at issue in this decision were filed in April 2001, prior to 
the August 29, 2001 change in law, the earlier version of the 
definition of new and material evidence remains applicable 
here.  

Under the version of 38 C.F.R. § 3.156(a) applicable to these 
claims, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In deciding the claims here, the Board must compare evidence 
of record at the time of the June 1994 final rating decision 
with the evidence obtained since then.  

Evidence of Record Considered in the Final June 1994 
Rating Decision 

The relevant evidence in June 1994 consisted of the Veteran's 
statements that he incurred diabetes, heart, neuropathy, and 
vision disorders as a result of his exposure to agent orange 
during service; service treatment records which are negative 
for exposure to an herbicide agent, which are negative for 
heart, diabetes, neuropathy, or vision disorders, and which 
do not refer to any service in the Republic of Vietnam; 
private and VA medical treatment records noting diagnoses of 
diabetes, a heart disorder, and neuropathy; a March 1975 
signed statement from Dr. P.W., M.D., indicating that he had 
"only seen this patient on one occasion" for treatment of a 
skin disorder in November 1973; private medical evidence 
indicating initial diagnosis of the Veteran's diabetes in 
1979, onset of the Veteran's heart disorder in 1986, and 
initial diagnosis of the Veteran's neuropathy ("diabetic 
neuropathy") in 1992; and November 1992 VA compensation 
examination reports noting diagnoses of diabetes, heart, and 
neuropathy disorders.    

In sum, this evidence demonstrated that the Veteran had been 
treated following service for diabetes and a heart disorder, 
and for neuropathy likely related to his diabetes.  But none 
of this evidence indicated that the Veteran served in the 
Republic of Vietnam, that he incurred either of these 
disorders during service, or that either of these disorders 
manifested within the first year of discharge from service in 
October 1970.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As 
such, the RO denied the Veteran's claims in June 1994.  
Again, that decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

        Evidence Submitted Since the June 1994 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since the final 
June 1994 rating decision.  Since that decision, the record 
has included: additional statements from the Veteran, to 
include assertions by the Veteran that Dr. P.W., M.D. treated 
him for diabetes within a year of his October 1970 discharge 
from service, that his heart, neuropathy, and eye disorders 
are secondary to his diabetes, that he was likely exposed to 
agent orange while serving on temporary duty during his 
service in Thailand between August 1968 and August 1969, that 
he served in the Republic of Vietnam (first asserted in 
October 2003 according to an October 2003 VA report 
addressing a claim for aid and attendance) and was thereby 
presumably exposed to agent orange, and that his in-country 
Vietnam service is documented by his DD-214, which indicates 
that the Veteran was awarded the Vietnam Service Medal (VSM) 
and the Republic of Vietnam Campaign Medal (RVCM); VA and 
private treatment records and reports showing diagnoses and 
treatment for diabetes, heart, diabetic neuropathy, and 
diabetic retinopathy disorders; service personnel records 
which note the Veteran's service in the United States, and in 
Thailand between August 1968 and August 1969, but which do 
not note any service within the Republic of Vietnam; and 
studies (not referencing the Veteran personally) indicating 
that herbicides may have been used in Thailand in the late 
1960s.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the June 1994 final 
rating decision.  The Board finds, however, that none of this 
new evidence is material evidence.  None of the new evidence 
demonstrates that the Veteran was personally exposed to Agent 
Orange in service or experienced diabetes, heart, 
neuropathic, eye, or vision disorders in service.  See 
38 C.F.R. § 3.303.  Rather, the evidence continues to show 
the earliest onset of the Veteran's disorders in the late 
1970s (diabetes), several years following discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  None of the new evidence demonstrates that the 
Veteran served in the Republic of Vietnam, and should thereby 
be presumed service-connected for his diabetes.  Rather, the 
new evidence reinforces the Veteran's own statements for many 
years (prior to October 2003) that he served in Thailand, not 
in Vietnam (the Board again notes, as it did in the April 
2006 remand, that receipt of the VSM and RVCM does not 
necessarily evidence service within the Republic of Vietnam 
as those outside Vietnam (e.g., in Thailand) who assisted 
with operations within Vietnam were eligible for these 
awards).  See 38 C.F.R. § 3.309(e).  None of the new evidence 
supports the Veteran's recent contention that he developed 
diabetes within his first year of discharge from service, had 
this disorder treated by Dr. P.W., M.D. during that year, and 
that his heart, eye, and neuropathy disorders should be 
secondarily service connected to the presumptively service 
connected diabetes.  See 38 C.F.R. §§ 3.307, 3.309, 3.310.  
Rather, the physician's own statement, signed and dated in 
March 1975, counters this assertion of the Veteran's by 
indicating that the physician treated the Veteran once for a 
skin disorder in November 1973.    

The Board notes that it has closely examined the Veteran's 
own lay statements that he incurred his disorders during 
service, and soon after service.  But as a layman without the 
required medical training and expertise, the Veteran is not 
qualified to render a probative medical opinion on these 
matters.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The Veteran is only competent to comment on symptoms he may 
have personally experienced during and since service, not on 
the etiology of a diagnosable diabetes or a heart disorder.  
He is not competent to comment on the cause of his symptoms 
and, in particular, whether they are attributable to service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  As such, the Veteran's comments that he developed 
his disorders in service, or within the first year of 
service, are of limited probative value.  In matters 
involving diagnosis and medical nexus, the Board must relay 
on medical evidence.  And this evidence indicates onset of 
the Veteran's diabetes in the late 1970s, onset of his heart 
disorder in the mid 1980s, onset of his neuropathy disorder 
in the early 1990s, and onset of his eye/vision disorder in 
the early 2000s.  

For these reasons and bases, the Board finds that none of the 
new evidence is so significant that it must be considered in 
order to fairly decide the merits of the previously denied 
claims.  See 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  Accordingly, the claims to reopen the 
service connection claims for diabetes, heart, neuropathy, 
and eye/vision disorders are denied.   


ORDER

1.	New and material evidence to reopen the Veteran's service 
connection claim for diabetes has not been received, and the 
appeal as to this issue is denied.    

2.	New and material evidence to reopen the Veteran's service 
connection claim for a heart disorder has not been received, 
and the appeal as to this issue is denied.    

3.	New and material evidence to reopen the Veteran's service 
connection claim for a neuropathy disorder has not been 
received, and the appeal as to this issue is denied.    

4.	New and material evidence to reopen the Veteran's service 
connection claim for an eye/vision disorder has not been 
received, and the appeal as to this issue is denied.    


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


